Citation Nr: 0920288	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the thoracic spine, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from October 
1973 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
thoracic spine disability has been productive of complaints 
of pain; objectively, he has normal range of motion and no 
paraspinal spasms.   

2.  Throughout the appeal period, the Veteran's left ankle 
disorder has been manifested by full range of motion.   


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 20 
percent for degenerative changes of the thoracic spine, have 
been not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2008).  

2.  The criteria for a rating beyond 10 percent is not 
warranted for residuals of a left ankle fracture with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Code 5271 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in February 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, he was provided with a statement of the case 
(SOC) in June 2007.  The statement of the case (SOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate his 
disorders.  Based on the evidence above, the Veteran can be 
expected to understand what was needed to support his claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements, during the VA examination in February 2006, when 
he discussed the signs and symptoms of his disabilities and 
the impact that the disabilities had on his daily life.  For 
example, he described the increased pain he felt in his left 
ankle when the weather was cold and rainy.  He stated that 
the ankle interfered with activities of daily living and with 
his job.  As to the thoracic spine disorder he reported pain 
on cold cloudy days that interfered with his job but not too 
much with activities of daily living.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and private treatment records.  Next, a VA examination was 
performed.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

In the present case, it should also be noted that when  
evaluating disabilities of the musculoskeletal system, 38  
C.F.R. § 4.40 allows for consideration of functional loss due  
to pain and weakness causing additional disability beyond  
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Thoracic Spine Disorder

The Veteran claims that his thoracic spine disorder has 
worsened, and that a higher evaluation is warranted.  His 
disorder is currently evaluated as 20 percent disabling under 
DC 5242.  

The General Rating Formula for Diseases and Injuries of the 
Spine was in effect at the time of the Veteran's June 2005 
claim and continues to be in effect.  The General Rating 
Formula provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine  
greater than 30 degrees but not greater than 60 degrees; or,  
forward flexion of the cervical spine greater than 15 degrees  
but not greater than 30 degrees; or, the combined range of  
motion of the thoracolumbar spine not greater than 120  
degrees; or, the combined range of motion of the cervical  
spine not greater than 170 degrees; or, muscle spasm or  
guarding severe enough to result in an abnormal gait or  
abnormal spinal contour such as scoliosis, reversed lordosis,  
or abnormal kyphosis;

30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine;

40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent - Unfavorable ankylosis of the entire spine. Note 
(1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes,  
normal forward flexion of the cervical spine is zero to 45  
degrees, extension is zero to 45 degrees, left and right  
lateral flexion are zero to 45 degrees, and left and right  
lateral rotation are zero to 80 degrees.  Normal forward  
flexion of the thoracolumbar spine is zero to 90 degrees,  
extension is zero to 30 degrees, left and right lateral  
flexion are zero to 30 degrees, and left and right lateral  
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable  
ankylosis is a condition in which the entire cervical spine,  
the entire thoracolumbar spine, or the entire spine is fixed  
in flexion or extension, and the ankylosis results in one or  
more of the following:  difficulty walking because of a  
limited line of vision; restricted opening of the mouth and  
chewing; breathing limited to diaphragmatic respiration;  
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms  
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation  5236 Sacroiliac 
injury and weakness  5237 Lumbosacral or cervical strain  
5238 Spinal stenosis  5239 Spondylolisthesis or segmental 
instability  5240 Ankylosing spondylitis  5241 Spinal fusion  
5242 Degenerative arthritis of the spine (see also diagnostic  
code 5003)  5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or  
postoperatively) may be evaluated either under the General  
Rating Formula for Diseases and Injuries of the Spine or  
under the Formula for Rating Intervertebral Disc Syndrome  
Based on Incapacitating Episodes, whichever method results in  
the higher evaluation when all disabilities are combined.   
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Thus, in this case, to warrant an increased rating for the 
pertinent spinal segments under the General Rating Formula 
for Diseases and Injuries of the Spine, there must be a 
showing of limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or some manner of ankylosis of 
the spine.  

To warrant an increased rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, there must be a showing of incapacitating episodes 
due to intervertebral disc disease having a total duration of 
at least 4 weeks during a 12 month period.  The Board notes 
that the Veteran is not service connected for any 
intervertebral disc disease pathology in this case.  As 
discussed below, the preponderance of the probative evidence 
in this case does not support finding that any criteria for a 
higher disability rating have been met.

The record has been reviewed and VA outpatient treatment 
records from 2005 to 2007 have been noted.  However while 
there is some reference to lumbar spine tenderness (see, 
e.g., outpatient records of March 2006), the records contain 
no reference to treatment for thoracic spine complaints.  
Private records dated from May 2002 to April 2006 show that 
the Veteran was seen in May 2002 after complaining of low 
back pain after being injured when he was operating a 
forklift and a golf cart ran into him.  He denied any 
previous history of low back pain and X-rays of the back were 
unremarkable except of disc space narrowing at L5-S1.  
Treatment for lumbar spine complaints continued into 2006.  
There is no reference to a thoracic spine disability.  In an 
April 2006 letter, a private examiner reported that he was 
treating the Veteran for lumbar disc disease.  

The Veteran was examined by VA in February 2006.  He 
complained of low back pain with flares 12 to 15 times a 
month.  On examination, the examiner noted normal curvature 
of the spine with slight tenderness to percussion.  Flexion 
was to 90 degrees; extension was to 30 degrees; left and 
right lateral rotations were to 30 degrees; and left and 
right lateral flexions were to 30 degrees.  There was no pain 
with bilateral leg raising and no paraspinal spasm.  The 
examiner reported that there was no evidence of pain, lack of 
endurance, weakness, incoordination, or fatigue with 
repetition of five.  It was noted that there were no 
incapacitating episodes within the last twelve months.  X-
rays showed degenerative changes of the thoracic spine, and 
this was the examiner's diagnosis.  

The thoracolumbar range of motion testing in the February 
2006 VA examination report presents no basis for a higher 
rating because forward flexion is not limited to 30 degrees 
or less, there is no suggestion that the Veteran's 
thoracolumbar spine is in any fashion ankylosed nor is there 
any showing that he has a functional limitation due to a 
DeLuca factor that effectively eliminates the useful motion 
in any range.  The Board acknowledges that the Veteran's 
account of symptoms included a description of periods of 
flare-up but the Board does not find that this account taken 
together with the medical clinical findings of record 
demonstrates a limitation akin to ankylosis.  And in addition 
his complaint in that regard specifically referred to the 
lumbar spine.  

Additionally, the February 2006 VA examination report shows 
no basis for assignment of an increased rating on the basis 
of incapacitating episodes.  There is no diagnosis of disc 
disease of the thoracic spine.  In any event, the Veteran 
reported having no incapacitating episodes within the last 12 
months.  The Board also notes that the examiner did not 
document any objective evidence of radiculopathy on physical 
examination, and the Veteran denied having any radicular 
pain.   

Thus, even accounting for the Veteran's acknowledged and  
considered report of subjective pain which he has attributed 
to his low back, and minor difficulties with daily activities 
due to low back symptoms, the probative objective evidence in 
the February 2006 VA  examination shows that the applicable 
criteria for  entitlement to an increased rating have not 
been met in this  case.  It was noted that there was no 
evidence of pain on objective examination and motion was 
full.  There was no lack of endurance, weakness, 
incoordination or fatigue with repetition.  Thus, even 
accounting for any functional loss associated with the DeLuca 
factors, the thoracolumbar forward flexion was shown not to 
meet the criteria for a higher rating.  

The already assigned 20 percent rating contemplates 
limitation in the ranges of other thoracolumbar motions, with 
no higher rating available for such limitations unless 
ankylosis is demonstrated.  VA  examination report presents 
no basis for a higher rating  because, even accounting for 
functional loss, there is no  suggestion that the Veteran's 
thoracolumbar spine is in any fashion ankylosed nor is there 
any suggestion that he has a functional limitation due to a 
DeLuca factor that effectively  eliminates the useful motion 
in any range.  Further, while arthritis has been confirmed on 
X-ray, there is no showing of any limitation of motion or 
painful motion.  

The Board has also reviewed and considered all of the other 
evidence of record, including VA outpatient treatment reports 
and the private records showing treatment for a low back 
disorder.  The Board finds that no information or medical 
findings in any of this additional evidence contradicts or 
otherwise changes the findings presented in the thorough and 
probative examination report discussed above.  There is no 
evidence of record that presents any basis for assigning an 
increased disability rating in this case at any time during 
the appeal period.  

A Left Ankle Disorder

The Veteran claims that a higher rating is warranted for his 
left ankle disorder, currently rated as 10 percent disabling 
under DC 5271.  Code 5271 provides ratings based on 
limitation of extension of the ankle.  Moderate limitation of 
motion of the ankle is rated as 10 percent disabling; and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  38 C.F.R. § 4.71a.

Traumatic arthritis is rated as degenerative arthritis.   38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, pursuant to Diagnostic Code 5003, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
For the purpose of rating disabilities due to arthritis, the 
ankle is considered a major joint.  See 38 C.F.R. § 4.45 
(2008). 

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Neither the private treatment records in the file dated from 
2002 to 2006, nor the VA outpatient treatment records dated 
from 2005 to 2007 reflect any complaint or treatment for the 
Veteran's left ankle disorder.  

On VA examination in February 2006, the Veteran reported 
having left ankle pain, increased by cold rainy weather, and 
weakness at times.  Examination showed that he had a steady 
and smooth gait.  The left ankle dorsiflexed to 20 degrees 
and plantar flexed to 45 degrees.  There was no swelling, 
increased heat, or effusion.  Bilateral dorsalis pedis and 
posterior tibial pulses were equal and strong.  There was no 
evidence of pain, weakness, lack of endurance, incoordination 
or fatigue with passive repetition of five.  X-rays showed 
vascular calcifications about the left ankle with soft tissue 
prominence.  The diagnosis was degenerative joint disease, 
left ankle.  

Normal ankle motion is represented by dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  On the February 
2006 VA examination, range of motion studies of the Veteran's 
right ankle revealed dorsiflexion to 20 degrees (normal 
motion) and plantar flexion to 45 degrees (normal motion).  
His gait was found to be steady and smooth.  Such findings 
cannot be found to be marked, which is required for the next 
higher, 20 percent, rating. 

The Board has considered other factors that would potentially 
warrant a higher rating; however, even considering the 
Veteran's complaints of pain, marked limitation of motion is 
not shown.  Notably, the February 2006 examination report 
indicated that there was no evidence of pain, weakness, lack 
of endurance, incoordination or fatigue with passive 
repetition of five.  Furthermore, rating under other 
potentially applicable codes is not indicated, as the 
pathology warranting such rating (ankylosis, malunion, 
astragalectomy) is not shown.  See 38 C.F.R. § 4.71a, Codes 
5270, 5272, 5273, 5274).  While arthritis has been confirmed 
on X-rays, there is no limitation of motion and no pain on 
motion noted.   

In light of the foregoing, the Board finds that the  
preponderance of the evidence is against a finding that the  
Veteran's service connected left ankle disability is  
manifested by impairment greater than moderate limitation of  
motion at any time during the appeal period, and therefore 
the claim must be denied.   

Finally, with respect to the issue of entitlement to 
extraschedular consideration for the Veteran's service- 
connected disorders discussed above, the Board would point 
out that the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
thoracic spine disorder and his left ankle disorder are 
contemplated by the rating criteria.  The symptoms associated 
with the disorders are not shown to cause any impairment that 
is not already contemplated by the rating criteria, and the 
Board finds that the rating criteria reasonably describe his 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.  




ORDER

An increased evaluation for degenerative changes of the 
thoracic spine, currently evaluated as 20 percent disabling 
is denied. 

An increased evaluation for residuals of a left ankle 
fracture with degenerative joint disease, currently evaluated 
as 10 percent disabling is denied.  





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


